ATTORNEY GRlE\/ANCE COMMISSION* IN TI-IE

OF MARYLAND *
100 Community Place, Suite 3301 * COURT OF APPEALS
Crownsville, Maryland 21032-2027 *
* OF MARYLAND
Petiti0ner *
v. * Misc. Docket AG
>l¢
PAMELA ANN FISH * No. 51
=i<
* September Term, 2014
=!=
Respondent *
0RDER
Upon consideration of the Joint Petition for Disbarment by Consent filed herein
pursuant to Maiyland Rule 16-772, it is this 9:1_1___ day of
_____QgLoher__ ,20l4,

ORDERED, by the Court of Appeals of Maryland, that Pamela Ann Fish is
hereby, disbarred by consent from the further practice of law in the State of Maryland for
violations of Rules 8.4 (c) and (d) of the l\/la_ryland Lawyers’ Rules of Professional
Conduct, effective thirty (30) days from the date of this Order, and it is further

ORDERED, that the Clerk of this Court shall strike the name of Pamela Ann Fish
from the register of attorneys, and pursuant to Maryland Rule l6-772(d) shall certify that
fact to the Trustees of the Client Protection Fund and the Clerl<s of all judicial tribunals in

this State.

/s/ G1enn T. Harrg1|, Jr.

Senior Judge